Filing #4BE243 08002 IPAda 68 /PHQ02e UA-24-Fs'ANep On FLSD Docket 12/17/2020 Page 1 of 11

IN THE CIRCUIT COURT OF THE 11™
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

KRISHAN MANNERS,
. CASE NO.:
Plaintiff,

Vv.

VILLAGE OF BISCAYNE PARK,

FLORIDA, a municipal corporation,

Defendant. -
/

 

COMPLAINT

Plaintiff, KRISHAN MANNERS, by and through the undersigned counsel, hereby
sues Defendant, VILLAGE OF BISCAYNE PARK, FLORIDA (“Defendant”), and in
support avers as follows:

GENERAL ALLEGATIONS

1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’ fees
or costs for unlawful, retaliatory discharge pursuant to Florida’s public sector
Whistleblower’s Act, Fla. Stat. § 112.3187. (“Whistleblower’s Act”).

2. This Court has jurisdiction over Plaintiff's whistleblower claims pursuant to the

Whistleblower’s Act and pursuant to 42 U.S.C. §1983 of the Due Process Clause of the 14th

Amendment.
3, Plaintiff was at all times relevant to this action, a resident of Broward County, Florida.
4, Defendant is | located in Miami-Dade County, Florida where Plaintiff worked for

Defendant, and is considered an “agency” under the Whistle-blower’s Act.

5. Plaintiff is considered an “employee” under the Whistle-blower’s Act because he at all
Case 1:20-cv-25142-DLG ‘ Document 1-2. Entéréd of’ FLSD Docket 12/17/2020 Page 2 of 11

relevant times acted under the control and direction of Defendant.
6. Plaintiff alleges causes of action for violations of 42 U.S.C. §1983 as a result of the adverse
treatment to which Defendant subjected Plaintiff, including but not limited to termination.
7, Venue is proper in Miami-Dade County because all of the actions that form the basis of

this Complaint occurred within Miami-Dade County.

8. Declaratory, injunctive, legal and equitable relief are sought pursuant to the laws set forth
above together with attorneys’ fees, costs and damages.
9. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.
FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
10. Plaintiff began working for Defendant asa Public Services Manager on or about August
2014, and left Defendant briefly until on mora about March 2017, when he came back ahd
was brou nto on as Interim Village Manager. |
ll. On or about June 1e 6, 2017, Plaintiff Fas hired permanently by Defendant as Village
Manager. oe Pe ay . .

12. Throughout Plaintif? S employment, Plain ff performed his duties in an exemplary fashion.

ag hye

13. As Village Manager, Plaintif was responsible to the Cor ommission for the administration of
all Village affairs and for carrying out the polices of the Village Commission.

14. The Village Commission serves as Defendant’ S form of goverment, and consists of five
elected individuals, one of which his clected t to sit as s acting Mayor of the Village at the first
meeting of each newly elected Commission. aan |

15. As Village Manager. Plaintiff s duties included, but were not limited to, the following: (1)

hiring, supervising, and removing all Village employees: (2) directing and supervising the
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 3 of 11

administration of all departments and offices; (3) attending all Commission meetings and
having the right to take part in discussion; and (4) ensuring that all laws, provisions of the
Village Charter and acts of the Commission, subject to enforcement and/or administration
by him or by officers subject to his direction and supervision, were faithfully executed.

16, During Plaintiffs time working as Village Manager, it came to his attention that one of the
members of the Village Commission, Daniel Samaria (“Samaria”), was living in a
foreclosed home for some time while serving on the Commission.

17, Commissioner Samaria had held over his tenancy in his former residence for several years
without paying his mortgage according to the terms of the note with his lender.

18. Samaria’s lender, CARRINGTON MORTGAGE SERVICES LLC, instituted proceedings
in the 11 Circuit of Miami-Dade County, Florida in September of 2016 against Samaria
to foreclose on his residential property located in the Village of Biscayne Park.

19, Two years later, a final judgment of foreclosure was ultimately entered against
Commissioner Samaria on September 12, 2018, divesting him of his property interest in
his former residence and thereby causing him to not be in compliance with the Village
Charter, Section 2.05(B)(1), which requires that members of the Village Commission have

a permanent residence within the Village of Biscayne Park.

20. Samaria’s former residence was purchased by his lender at the mortgage foreclosure sale
on October 29, 2018.
21. When Plaintiff learned of this, he and the acting Village attomey sent a letter to Mr.

Samaria requesting proof of his petmanent residence in the Village.
22. In doing so, Plaintiff was abiding by his duty to ensure that all provisions of the Village’s

Charter were being followed and faithfully executed.
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 4 of 11

23, Section 2.05(B)(1) of the Village Charter states that the office of a Commissioner shall
become vacant if at any time during his/her term he/she, “ceases to maintain his/her
permanent residence in the Village.”

24. After Mr. Samaria failed to provide proof of his permanent residence in the Village,
Plaintiff was left with no choice but to disclose this information to the appropriate agency.

25. In January of 2020, the Village brought an action against Mr. Samaria, here in Miami-Dade
County Circuit Court seeking the removal of Mr. Samaria from acting Commissioner.

26. After an emergency motion was filed to vacate an Omnibus Order granting a request for

- expedited proceedings, a hearing was held where the Honorable Judge Antonio Arzola
denied the Village’s request for removal of Mr. Samaria as Commissioner, finding that the
action was not ripe.

27, The Court opined this because Mr. Samiaria was technically still “residing” in his former
home at the time of the hearing, despite the property being foreclosed and the ownership

‘interest in the property being legally transferred to the Samaria’s lender.

28. However, what was not known at the time by neither the Court nor the parties, was that the
bank was executing the writ of possession issued by the Clerk of Court, changing the locks
on the house, and forcibly evicting Mr. Samaria from adversely possessing the property in
contravention of the court ofder and sale of his former residence. This meant that Mr.
Samaria had no permanent residence in the Village and that-he-was not even legally allowed
to reside on the property anymore. mo

29. After a writ of possession was issued by the Clerk of Court on December 31, 2019 in the
Samaria foreclosure action granting possession of the residence to Samaria’s lender, which

rightfully purchased the property at the mortgage foreclosure sale on or about October 29,
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 5 of 11 ——--—

2018.

30. A writ of possession was finally returned executed by the Sherriff of Miami-Dade County
who forcibly removed Samaria from his adverse and illegal “‘hold-over’” possession of his
former residence in the Village of Biscayne Park on April 20, 2020.

31. Mr. Samaria’s illegal behavior was not only in violation of the Village Charter but was also
an intentional act of gross neglect of duty.

32. At all material times, Mr. Samaria was aware of the Village’s residency requirements for
acting Commissioners, and chose to disregard these requirements completely.

33. Following Judge Arzola’s decision, Plaintiff was suspended by members of the newly
elected Commission, which consisted of Virginia O’Halpin (“Ms. O’Halpin”), Donald
Kennedy (“Mr. Kennedy”) and Roxana Ross (“Ms. Ross”).

34. Since their taking office, the newly elected Commissioners were determined to terminate
Plaintiffs employment, to terminate the ‘acting Mayor, Tracy Troppman and to terminate
the Village’s attorney. | |

35. The newly elected commission was successful in their mission, getting acting Mayor at the
time, Ms. Truppman, to resign from her position, and also firing the Village attorney.

36. On or about March ga 2020, while under suspension, Plaintiff elected his right per the
Village Charter tora name clearing process which was timely filed, and which included a
scheduled hearing where Plaintiff would be allowed to give testimony to the Commission.

37. This “name clearing” hearing was, in actuility, a sham hearing which deliberately denied
Plaintiff his due process rights with an opportunity to be heard regarding his duties as
Village Manager. a oe |

38, The Commission would then decide by vote whether or not Plaintiff would be terminated.
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 6 of 11

At this hearing, Commissioner Ross was serving her first day as a Commissioner. Upon
information and belief, Ms. Ross was working together with the newly elected Commission
to find a way to terminate Plaintiff. |

39, Pre-termination hearings under the due process clause provide an initial check against
erroneous termination. The objective is to | prevent the employee from unnecessary
interruption of his primary source of income and the serious hardship that may result. .
Decisionmakers who participate substantially in the termination decision or who have other
conflicts of interest are impermissibly biased against the employee. To preserve the public
employee's due process rights, such decisionmakers should not be permitted to conduct

pre-termination hearings as the Defendant did with the Plaintiff, Mr. Manners.

40. Commissioner Ross, among the other members of the Village Commission, was biased
toward Plaintiff.
4), Commissioner Ross and the other members of the Village Commission had a conflict of

interest in that they were biased toward Plaintiff due to his whistleblowing against Mr.
Samaria’s unlawful position with the Defendant,

42. At the name clearing hearing, Plaintiff was continuously interrupted by the Commissioners,
and he was never given any opportunity to be heard to defend himself against the baseless
accusations made against him in the performance of his duties as Village Manager, thus
dismantling Plaintiff's due process rights under the 14" Amendment of the United States
Constitution. a |

43. Ultimately, Defendant and the newly clectéd Commissioners terminated Plaintiff from his
position as Village Manager on ‘baseless allegations without allowing Plaintiff an

opportunity to be heard.
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 7 of 11

44. Defendant’s termination of Plaintiff was directly and proximately caused by-Plamtiff-~—
disclosing information to an appropriate agency alleging improper use of office, and abuse or
gross neglect of duty on the part of an employee, specifically, Samaria’s violation of Section’
2.05(B)(1) of the Village Charter in failing to legally maintain a residence in the Village
of Biscayne Park.

45, Any rationale proffered by Defendant for Plaintiffs termination is mere pretext for
unlawful retaliation for whistleblower activity.

COUNTI
Retaliation under the Florida Public Whistleblower’s Act

46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 45
of this complaint as if set out in full herein.

47. At ail times material. hereto, Defendant failed to comply with the Whistleblower’s Act,
which provides, in relevant part: “Tt is further the intent of the Legislature to prevent
agencies or independent contractors from taking retaliatory action against any person who
discloses information to an appropriate agency alleging improper use of governmental
office, gross waste of funds, or any other abuse or gross neglect of duty on the part of an

agency, public officer, or employee.

48. At all relevant times aforementioned, including at the time of Plaintiff's termination,
Defendant, was aware of Plaintiff's rights as an employee, under Florida Laws and
Regulations. | | | a

49.  Atthe time of termination, Plaintifi was qualified for and able to adequately perform the
essential job functions ; as required by Defendant and by the Village Charter.

50. Defendant’s termination of Plaintif? S ‘employment was directly and proximately caused by

the Defendant’s unjustified retaliation for Plaintif? 8 disclosing to the appropriate agency
Case 1:20-cv-25142-DLG Document 1:2° Entéred on FLSD Docket 12/17/2020 Page 8 of 11

violation of the Village Charter, Section 2.05(B)( 1). BN

51. As a direct.and proximate result of the Defendant’s intentional conduct, Plaintiff suffered
serious economic losses, as well as mental pain and suffering.

52. Any alleged justified reason for Plaintiff's termination asserted by Defendant is mere
pretext for the actual reason—Plaintiff’s disclosing of the aforementioned illegal activity.

53. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff's
rights pursuant to the Whistle-blower’s Act, which protects a public sector employee from
retaliation for disclosing illegal conduct to an appropriate agency.

54. The aforementioned actions of Defendant were done wantonly, willfully, maliciously and
with reckless disregard of the consequences of such actions.

WHEREFORE, Plaintiff respecttully Tequests that this court order the following:

A, Grant a permanent injunetion en) oining Defendant: its officers, successors, assigns, and all
persons in active concert or participation with it, from engaging in any employment
practice which violates the Whistle-blower’ S Act:

‘CB. Reinstate Plaintiff to the same position held before the retaliatory personnel action, or to
an equivalent position, or in the aliernative award Plaintiff front pay.

C. _ Reinstate full fringe benefits and seniority rights to Plaintiff

D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,
benefits, including front pay, back pay with prejudgment interest and other remuneration
for physical and mental pain, anguish, pain and humiliation from being terminated due to
objecting to illegal activity; | Oo :

E, Award any other comp ensation allowed by law i including punitive damages and attorney’s

fees and costs pursuant to Fla. Stat. § 112, 3187.
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 9 of 11

COUNT II
Violation under 42 U.S.C. §1983 of the Due Process Clause of the 14th Amendment

115. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45 above as if
set out in full herein. 7

116. Under 42 U.S.C. §1983, “Every person who under color of any statute, ordinance, regulation,
custom, or usage, of any State... subjects, or causes to be subjected any citizen of the United
States...to the depravation of any rights, privileges, or immunities secured by the Constitution
and laws, shall be liable to the party injured in an action at law...”

117. Defendant, by virtue of being a municipality and/or local government is a considered a person
under the 42 U.S.C. §1983. |

118. Defendant has exercised power by virtue of state law because it is clothed with the authority
of state law, to wit: Defendant terminated Plaintiff and deprived Plaintiff of his property right
for continued employment. ~ | Le

119. Onor about March 9", 2020, the Village Commission, acting under color of law and vested with
the final decision-making power, and in disregard of Plaintiff's due process rights, discharged
Plaintiff arbitrarily and without cause and without prior notice ratifying the unlawful conduct of
Defendant’s managerial employees or officials.

120. Asa result of Defendant’s action who implemented and/or executed a policy statement,
ordinance, regulation, or decision, Plaintiff was deprived of his rights to his property interest
in his position as Village Manager of Biscayne Park.

121. Defendant's decision in. terminating Plaintiffs employment with a sham hearing was the
motivating force behind Plaintiff’ s depravation of rights, .

122. Defendant deprived Plaintiff of his rights through the 14th Amendment’s Due Process Clause
which, requires that a depravation of life, liberty, or property be preceded by notice and the

opportunity to be heard.
Case 1:20-cv-25142-DLG Document1-2 Entered on FLSD Docket 12/17/2020 Page 10 of 11

123. In the present case, Defendant terminated Plaintiff and ended his employment with a sham
hearing depriving Plaintiff of his property right of continued employment with Defendant.

124. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result -of Defendant depraving Plaintiff of his rights, unless and until this
Honorable Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the Section 1983 and has depraved Plaintiff
of his rights;

B. ~— Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

-C, Enter.an award against Defendant and. award. Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full
benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or in

lieu of reinstatement, award front pay;

E. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees; and
F. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.
JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated: August 26", 2020.
Case 1:20-cv-25142-DLG Document 1-2 Entered on FLSD Docket 12/17/2020 Page 11 of 11

Respectfully submitted,

/s/Peter M. Hoogerwoerd

Peter M. Hoogerwoerd, Esq.

Fla. Bar No.: 0188239
pmh@regpattorneys.com

Daniel J. Bujan, Esq.

Fla. Bar No. 1017943
dbujan@rgpattorneys.com
Remer & Georges-Pierre, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130

(305) 416-5000- Telephone

(305) 416-5005- Facsimile
